            Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                       Civil Action No. 1:19-cv-12235-LTS
                      Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                      Defendant.


             I. PLAINTIFF’S STATEMENT PURSUANT TO L.R. 16.1(d) and 26(F)

       Pursuant to the provisions of 16.1 of the Local Rules of the United States District Court

for the District of Massachusetts, and the March 17, 2020, Notice of Scheduling Conference,

counsel for the Plaintiff, Joseph Mantha (“Plaintiff”), and counsel for the Defendant,

QuoteWizard.com, LLC (“QuoteWizard”), have conferred concerning a proposed pretrial

schedule for the case, and were unable to agree as to a joint schedule. The Plaintiff submits the

following statement and proposed scheduling order.

 A.     Nature and Basis of Claims

       Plaintiff has brought this action under the Telephone Consumer Protection Act

 (“TCPA”), 47 U.S.C. § 227(c), a federal statute enacted in response to widespread public

 outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.

 Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Plaintiff alleges that QuoteWizard

 violated the TCPA by telemarketing via unsolicited text message to the personal phones of

 class members that were listed at the time on the National Do Not Call Registry. The Plaintiff

 seeks to represent a class of similarly situated individuals who were sent similar telemarketing
             Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 2 of 9



    texts from or on behalf of QuoteWizard. The Plaintiff’s putative class period is for any texts

    sent within four years prior to the filing of the Complaint through the date of class

    certification in violation of the TCPA’s Do Not Call prohibitions.

          QuoteWizard contends that its text solicitations to Plaintiff were not in violation of the

    TCPA because the Plaintiff provided it with his prior express written consent to receive

    telemarketing solicitations via text. Plaintiff denies that he so consented.

    B.     Plaintiff’s Discovery Plan

          The Plaintiff notes that the Defendant, as set forth in a separate submission, wants to

bifurcate what it claims are “individual” from “class” issues. 1 The Plaintiff does not believe

bifurcation will create efficiencies. Virtually every issue that relates to the Plaintiff’s individual

case also overlaps with class issues. For example, a key issue in this case will be whether

QuoteWizard is vicariously liable for the text solicitations at issue, which were transmitted via

a third party called Drips, LLC, which offers businesses such as QuoteWizard telemarketing

services using artificial intelligence. See https://www.drips.com/#how-it-works. 2 Whether


1
   Bifurcation claims are commonly made and rejected at the outset of TCPA class action
litigations. See Charvat v. Plymouth Rock Energy, LLC, No. 15-CV-4106, 2016 U.S. Dist.
LEXIS 6778, at *6 (E.D.N.Y. Jan. 12, 2016) (denying motion to bifurcate merits and class
discovery in TCPA action…“In fact, bifurcation would have the opposite effect.”); MAO-MSO
Recovery II, LLC v. USAA Cas. Ins. Co., No. 17-21289-Civ, 2017 U.S. Dist. LEXIS 205650, at
*16 (S.D. Fla. Dec. 14, 2017) (declining to bifurcate discovery where the issues between
individual and class certification may be inextricably tied together, and where bifurcation may
therefore require more — not less — judicial intervention to resolve the parties’
disagreements”); Lakeland Reg’l Med. Ctr. v. Astellas US, LLC, No. 8:10-cv-2008-T-33TGW,
2011 WL 486123, at *2 (M.D. Fla. 2011) (“The Court is not persuaded that bifurcated discovery
will conserve the resources of the parties or the Court. This is because the line between ‘class
issues’ and ‘merits issues’ is practically difficult, if not impossible, to determine.”). As the
Advisory Committee on the Federal Rules has warned, bifurcation generally is “artificial and
ultimately wasteful.” Fed, R. Civ. P. 23(c)(1)(a) Notes of Advisory Committee on Rules—
2
 The Court may recall that at the Motion to Dismiss stage, QuoteWizard noted the texts at issue
included the name of a personal sales representative and claimed such was indicative that an
                                                2
          Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 3 of 9



QuoteWizard is vicariously liable for the actions of Drips is a question of fact and law common

to the individual and class cases. The bifurcation of discovery on this issue would only cause

delay, confusion and more litigation. Similarly, QuoteWizard contends the Plaintiff consented

to receive the texts at issue. Plaintiff denies this claim. It is suspected, however, that

QuoteWizard’s claim of consent as it relates to the Plaintiff is identical to its anticipated claim

of consent as to other class members. Consent is a common question that can be resolved via

common proof. Any dispositive motion as to consent relating to the individual claim of the

Plaintiff would likely also resolve similar claims of consent relating to other class members.

        Rather than bifurcate discovery, as proposed by QuoteWizard, the Plaintiff suggests, in

a manner consistent with this Court’s direction to identify issues early in the litigation which

are essential to expedite the resolution of the case, that the Court adopt a phasing of litigation.

The first phase would focus on two issues- both of which can be addressed efficiently and

expeditiously: 1. Consent and 2. Call Records and ATDS use. QuoteWizard claims that

Plaintiff consented to receive the texts at issue and has produced documents it claims evidences

such consent. Plaintiff attests this claim is false and, in any event, the purported consent

proffered does not satisfy the rigors of the TCPA. Plaintiff suggests that whether the purported



ATDS was not used to make the call. Specifically, QuoteWizard complained that the Plaintiff
had failed to note that “the text messages were part of an interactive conversation between
Plaintiff and QuoteWizard” and argued such was not indicative of ATDS use. See ECF #17 at
page 7. Only after its Motion to Dismiss was denied, in part, did QuoteWizard finally identify
Drips, LLC as the third party used to send the texts at issue. Drips, LLC provides telemarketing
services to businesses such as QuoteWizard. On this link, Drips explains how it personalizes text
message calls using trademarked artificial intelligence entitled “Conversational Texting.” See
https://www.drips.com/#how-it-works https://www.drips.com/blog/ (explaining that
Conversational Texting is “an interaction between brands and customers that occurs through
SMS text style messaging and AI-driven chatbots.” (emphasis added). Once plaintiff has the
opportunity to conduct discovery from Drips, LLC as to the exact equipment used to send the
texts at issue, he intends to amend the Complaint to re-plead ATDS use. The use of a “chat-bot”
alone, however is highly indicative that the calls at issue in this case were delivered via ATDS.
                                                  3
          Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 4 of 9



consent proffered by QuoteWizard is a valid defense to a TCPA claim can be resolved quickly

and efficiently via summary judgment with little discovery or cost required.

       The second key issue that can be expeditiously addressed early and efficiently relates to

the Call/Dialer and ATDS Records evidencing the text telemarketing messages sent to

purported class members, and the machine/method that made those calls. Obtaining and

assessing this crucial evidence early would come at no burden to QuoteWizard as this discovery

would involve a subpoena to Drips, LLC, the entity that sent the text calls at issue. Drips, LLC

has confirmed it is in possession of such evidence. Presumably, it is stored electronically and

can be produced expeditiously without significant cost or burden. The mere confirmation that

this evidence exists, however, is meaningless if, for example, Drips claims to misunderstand the

scope of the preservation duty, experiences a future server crash, loss of data or even if it goes

out of business. Without call records, there can be no class. QuoteWizard is aware of this fact

and seeks to delay the production of these records.

       The production of text/dialer records- subject to an appropriate protective order- will

allow Plaintiff’s counsel to confirm that this crucial evidence is both produced and assessed to

ascertain the size and scope of the class going forward. Without knowing the size and scope of

the class, Plaintiff’s counsel cannot assess the value of the case in conjunction with this Court’s

directive to exhaust early settlement opportunities.

       Plaintiff proposed this concept to QuoteWizard who rejected it outright as it does not

want the Plaintiff to obtain the call records that will prove the scope of the TCPA violations at

issue, and which will prove that- contrary to QuoteWizard’s attestations at the Motion to

Dismiss stage, the texts at issue were indeed made by “chat-bots” delivered via ATDS.



                                                  4
          Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 5 of 9



       If the Court were to adopt a phased approach to litigation, a simple and efficient time

table for discovery would be as follows:

                             Plaintiff’s Plan for Phased Discovery:

                   Event                                           Deadline

Initial Disclosures                            April 15, 2020

Commencement of Discovery as to                April 15, 2020
Consent and Call Records and ATDS
Records

Close of Discovery as to Consent and           June 30, 2020
Call/Dialer Records

Amendment to Pleadings                         July 1, 2020

Deadline to File Dispositive Motion As         July 31, 2020
To Consent

Status Conference as to deadlines going        Within 30 days after ruling on dispositive
forward                                        motion as to consent. Plaintiff attests, however,
                                               to being able to move for class certification by
                                               one year post filing date.



       Finally, in the event the Court were to reject phased discovery, the Plaintiff generally

agrees with the dates proposed by QuoteWizard as to discovery going forward, but does not

agree to bifurcation. Plaintiff notes that under QuoteWizard’s plan, the resolution of dispositive

motions as to the Plaintiff’s individual claim would take well over a year of litigation, and

would involve discovery, depositions, expert depositions, expert reports and perhaps multiple

dispositive motions. Only then could the case proceed to full discovery, to only then be

followed by yet another round of discovery, depositions, expert depositions, expert reports and

finally class certification. And, under QuoteWizard’s plan, during this entire year post filing,

the Plaintiff would be deprived of access to the Call Records which are the only evidence that

                                                 5
          Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 6 of 9



can confirm the scope of the violations at issue. This proposal is both inefficient and highly

prejudicial to the Plaintiff.

        Plaintiff attests that a three month period of phased discovery that focuses solely on

consent and call records, followed by an additional brief period of class discovery, all of which

could be completed within one year, is the appropriate approach to this litigation.

        For the Court’s benefit, the Defendant’s proposed litigation schedule, and Plaintiff’s

response thereto is organized into table format as follows:



                  EVENT                        DEFENDANTS’                   PLAINTIFF’S
                                                PROPOSAL
                                                                              RESPONSE

  Initial Disclosures                            April 15, 2020          Agreed as to date but
                                                                        subject to no bifurcation
                                                                               limitation

  Deadline to Amend Pleadings                    May 20, 2020          July 1, 2020 assuming no
                                                                        bifurcation and assuming
                                                                         plaintiff is afforded the
                                                                         opportunity to conduct
                                                                       discovery as to ATDS use.


  Bifurcated Fact Discovery Deadline           Bifurcated RPD,           Agreed as to date but
                                              Interrogatories and       subject to no bifurcation
                                             Admissions Served by              limitation
                                                 June 1, 2020
  End Date For Bifurcated Discovery            November 2, 2020          Agreed as to date but
                                                                        subject to no bifurcation
                                                                               limitation


  End Date for Depositions, Other than         November 2, 2020          Agreed as to date but
  Expert Depositions, as to Bifurcated                                  subject to no bifurcation
  Issues                                                                       limitation




                                                 6
       Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 7 of 9




Plaintiff’s Designation of Trial           November 16, 2020          Agreed as to date but
Experts and 26(a)(2) Disclosures As                                  subject to no bifurcation
to Bifurcated Issues                                                        limitation


Defendant’s Designation of Trial           December 16, 2020          Agreed as to date but
Experts and 26(a)(2) Disclosures As                                  subject to no bifurcation
to Bifurcated Issues                                                        limitation


Depositions of Plaintiff’s Experts on        January 18, 2021         Agreed as to date but
Bifurcated Issues                                                    subject to no bifurcation
                                                                            limitation


Depositions of Plaintiff’s Experts on       February 16, 2021         Agreed as to date but
Bifurcated Issues                                                    subject to no bifurcation
                                                                            limitation


End Date for All Bifurcated Discovery       February 28, 2021         Agreed as to date but
Including Experts                                                    subject to no bifurcation
                                                                            limitation


Dispositive Motions on Bifurcated            March 31, 2021           Agreed as to date but
Issues                                                               subject to no bifurcation
                                                                            limitation


Class Discovery to Commence              To commence 14 days        No Need if Bifurcation is
Including Expert Depositions and           denial of dispositive           Denied
Report as to the Class                  motion on bifurcated issues


Class Certification Deadline              120 days post denial of      Deadline to file class
                                           dispositive motion on      certification shall be 60
                                              bifurcated issues     days after the resolution of
                                                                    dispositive motions. Class
                                                                     certification may be filed
                                                                          prior to that time




                                              7
            Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 8 of 9



 C.      Possibilities of Settling or Resolving The Case

       Plaintiff is open to mediating a resolution of this matter on a class-wide basis after the

production of class discovery that will evidence the scope and size of the class. The plaintiff has

made a demand in writing to the Defendant to that effect, to which the Defendant has yet to

respond. Plaintiff and counsel have conferred on the subject of settlement.


 D.    Electronically Stored Information

       Plaintiff expects much discovery will be in electronic form and intends to stipulate or

 agree to the form or forms in which electronic discovery should be produced or otherwise

 made available. To the extent any issues regarding the format for electronic discovery arise,

 the Plaintiff will confer in good faith before bringing them to the attention of the Court.

 E.    Privilege and Preservation

       The Plaintiff does not anticipate any unusual or unique privilege issues. The Plaintiff

 will agree to enter into a Confidentiality Order to govern the production of confidential

 information and disclosures, and requests that QuoteWizard do the same.


 F.    Additional Orders

       The Plaintiff agrees to service of discovery requests and responses via electronic mail,

subject to the timing provisions of Fed. R. Civ. P. 6(d), and would request that QuoteWizard do

the same.

 G.         Consent to Magistrate

       The Plaintiff does not consent to proceeding before a magistrate judge.




                                                 8
         Case 1:19-cv-12235-LTS Document 34 Filed 03/31/20 Page 9 of 9



                                                       PLAINTIFF,

                                                       By his attorneys

                                                       /s/ Matthew P. McCue

                                                       Matthew P. McCue
                                                       THE LAW OFFICE OF MATTHEW P. MCCUE
                                                       1 South Avenue, Suite 3
                                                       Natick, MA 01760
                                                       Telephone: (508) 655-1415
                                                       mmccue@massattorneys.net

                                                       Anthony I. Paronich
                                                       PARONICH LAW, P.C.
                                                       350 Lincoln Street, Suite 2400
                                                       Hingham, MA 02043
                                                       (508) 221-1510
                                                       anthony@paronichlaw.com

                                                       Alex M. Washkowitz
                                                       Jeremy Cohen
                                                       CW LAW GROUP, P.C.
                                                       188 Oaks Road Framingham, MA 01701
                                                       alex@cwlawgrouppc.com

                                                       Edward A. Broderick
                                                       BRODERICK LAW, P.C.
                                                       99 High St., Suite 304
                                                       Boston, MA 02110
                                                       Telephone: (617) 738-7080
                                                       ted@broderick-law.com


Dated: March 31, 2020
                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 31, 2020, I electronically transmitted the foregoing to all
 counsel of record via the electronic filing system.

                                              By: /s/ Matthew P. McCue
                                                  Matthew McCue




                                                 9
